Citation Nr: 0727558	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently 50 percent disabling.  

2.	Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision granting service 
connection for PTSD and assigning a 30 percent rating and 
denying service connection for a lumbar spine disability.  In 
October 2003, the RO increased the veteran's PTSD disability 
rating to 50 percent and continued the denial of service 
connection for a lumbar spine disability.  

In April 2005, the veteran testified in a Board hearing in 
front of the undersigned Acting Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In its March 2006 Remand, the Board noted that the veteran 
had raised a claim for total disability based upon individual 
unemployability as well requesting a reopening of the claim 
for secondary service connection for erectile dysfunction.  
These matters were referred to the RO for appropriate action.  
To date, the RO has not taken any action.  The matters are 
therefore again referred to the RO.


FINDINGS OF FACT

1.	The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in work and social 
relationships, impaired judgment, depressed mood, suicidal 
ideation, thoughts of hurting others, obsessional rituals, 
hypervigilance, hearing voices, illogical speech, depressed 
mood, impaired impulse control, anger, irritability, neglect 
of personal hygiene and housework, difficulty in adapting to 
stressful circumstances, nightmares, disturbed sleep, 
flashbacks, anxiety and isolation; however, there is no 
evidence that the symptoms of the veteran's PTSD result in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to place; or, memory loss for names 
of close relatives, own occupation, or own name.

2.	A chronic lumbar spine disability was not manifested 
during service, arthritis of the lumbar spine was not 
diagnosed within one year of separation from service, and the 
medical evidence of record does not show that a lumbar spine 
disability was related to an injury sustained in service.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411 (2006).  

2.	A lumbar spine disability was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
May 2002, April 2006 and August 2006, after the initial 
decisions on the claims in April 2002 and October 2003.  

Although the enhanced duty to notify provisions under the 
VCAA were not met prior to the initial unfavorable agency of 
original jurisdiction decisions on the claim, the Board finds 
that any defects with respect to the timing of the VCAA 
notice requirements were harmless errors in this case.  The 
claim was readjudicated subsequent to the VCAA notices in May 
2007 by the RO, which included a discussion of the facts of 
the claim, pertinent laws and regulations, notification of 
the bases of the decision, and a summary of the evidence 
considered to reach the decision.  In addition, said notices 
were provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  
Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  Therefore, the 
Board concludes that VA satisfied its duty to notify the 
claimant and there is no outstanding duty to inform the 
claimant that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

In a service connection claim, as is the veteran's claim for 
a lumbar spine disability, VA is required to include notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
August 2006 correspondence includes this information.  The 
Board also finds that no further notice is needed in this 
case because the Board is denying the claim for service 
connection.  As such, no disability rating or effective date 
will be assigned as a result of this decision.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.


To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, a Board 
hearing was held in May 2005.  In accordance with a March 
2006 Board Remand, the AMC afforded the veteran VA 
examinations in February 2007 and April 2007.  The Board 
finds that the AMC complied with the Board's March 2006 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The claimant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.  

PTSD

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A VA (QTC) Compensation and Pension Examination was conducted 
in August 2002.  The veteran reported continuous nightmares 
and flashbacks about his experiences in Vietnam.  The 
nightmares caused disturbances in the veteran's sleep 
patterns.  The veteran felt anxious and nervous all the time.  
There was no history of panic attacks, but the veteran was 
hypervigilant and depressed.  The veteran had no suicidal 
ideations and no history of head injury or seizures.  There 
were no obsessions or compulsions.  He did not use alcohol or 
drugs.  The veteran was angry and irritable and did not 
socialize.  He did not have interest in activities and he did 
not like to be around other people.  The veteran avoided 
family reunions and meetings.  The veteran felt as if the 
traumatic events were reoccurring.  He did not like to talk 
about Vietnam and tried to forget about his experiences in 
Vietnam.  The veteran reported that his symptoms were present 
for many years and they were becoming more severe. 

The examiner observed that the veteran's appearance and 
hygiene were appropriate.  His behavior was also appropriate.  
The veteran's impulse control was impaired and he felt angry.  
He was oriented to place, date and time.  He had some 
disturbance of motivation and mood which affected his ability 
to function independently.  The veteran's communication and 
speech were normal.  He had intermittent paranoid delusions.  
The veteran felt like people were against him.  

The veteran had no auditory or visual hallucinations.  He did 
have some obsessions, like constantly checking the door.  His 
judgment and abstract thinking were impaired.  The veteran's 
immediate memory was poor and his recent and remote memory 
were good.  The veteran was not suicidal or homicidal.  He 
could attend to his activities of daily living and was not a 
threat to himself or others.  He did not have difficulty in 
understanding simple or complex commands.  He had difficulty 
in establishing and maintaining work and social 
relationships.  The veteran was diagnosed with PTSD, chronic, 
moderate and assigned a GAF of 50.  

The Board notes that there are VA records dated between April 
2002 and July 2002 documenting treatment for depression and 
records dated between February 2003 and December 2004 
documenting his treatment for symptoms of PTSD.  

In an April 2005 Board hearing, the veteran testified that 
after he experienced a nightmare, he had feelings of suicide 
and hurting other people.  The veteran reported hypervigilant 
activities such as repeatedly checking windows and doors in 
his house after they were locked and outside the house.  The 
veteran also reported saying illogical things to other people 
and having his words not make sense to others.  The veteran 
reported being irritable without provocation about half of 
the time.  He also reported problems controlling his anger 
and with impulse control.  The veteran reported trying to 
keep his hygiene and personal appearance appropriate, 
however, he would go for a week without attending to himself 
because when he did not feel well.  He also reported not 
keeping up with his housework because of his symptoms of 
PTSD.  The veteran reported difficulties in handling 
stressful situations and attempted to avoid stressful 
situations.  

During the April 2005 Board hearing, the veteran reported 
that when he was employed, he worked in a position that was 
separate from other employees.  When he was moved to another 
position which worked more closely with coworkers, the 
veteran was uncomfortable.  The veteran retired because he 
was not comfortable with his work environment.  The veteran 
also testified that since the August 2002 VA examination, his 
PTSD symptoms have increased in severity.  

A private psychological evaluation dated in May 2005 revealed 
that he veteran had never been married, lived with his 
mother, and had no children.  The veteran reported being in 
combat in Vietnam for 11 months and 23 days working on tracks 
and tanks in the 17th Calvary.  He described shrapnel wounds 
in his back, arm and leg.  The veteran was able to describe 
his experiences in Vietnam.  He stated that he had nightmares 
about those experiences about twice a week or about five 
times a month.  The veteran had difficulty sleeping because 
of the nightmares.  The veteran stated that the nightmares 
interfered with his personal relationships.  The day after 
his nightmares, the veteran reported being irritable and 
angry.  After the nightmares, he had thoughts of hurting 
people and he shot at another on one occasion.  The veteran 
reported an inability to tolerate being around people and 
spent most of his time alone.  He could only tolerate being 
around 2 or 3 family members at a time.  

The veteran reported having a strong startle reaction to 
people and loud noises.  The veteran would get very nervous 
and uncomfortable having anyone behind him and preferred to 
have his back to a wall.  The veteran's morning routine 
included walking and walking his dogs.  The veteran liked to 
hunt, however, experiences in the woods would cause 
irritation and flashbacks of his Vietnam experiences.  The 
Fourth of July and fireworks also triggered flashbacks of 
Vietnam.  The veteran reported flashbacks about once or twice 
a month and he constantly tried to control his thoughts and 
painful memories.  

The veteran had anger management problems and enrolled in 
anger management classes.  He occasionally felt like yelling 
at others and telling them what to do.  After Vietnam, the 
veteran had various jobs and started his last job as an 
assembly worker in 1997 from which retired early in 2004.  
The veteran reported being reprimanded several times at work 
for "flying off the handle" and was suspended because he 
punched a coworker.  The veteran reported working several 
years in isolation, which he preferred.  

The veteran reported that he was able to have personal 
relationships since Vietnam, however, he was not able to 
focus on the relationships and his thoughts would continually 
turn to his combat experiences.  The veteran reported feeling 
empty inside, sad all the time, and always on the verge of 
tears.  He felt like no one wanted him around.  Particularly 
after nightmares, the veteran was more depressed and felt 
like he was going to die.  The veteran reported being 
constantly on edge and worried.  He had thoughts of suicide 
and had thoughts of "blowing his head off."  He had not 
attempted suicide.  The veteran felt worthless and that his 
family would be better off if he was not around.  

The veteran also reported that occasionally, he would space 
out and his mind would go blank.  He reported hearing someone 
talk who was not really there.  The veteran also felt that 
someone was reading his mind and felt that "some associates 
that I don't care for" may be trying to read his mind.  The 
veteran reported being irritable after having a nightmare and 
constantly becoming angry for no reason.  He also felt jumpy 
and anxious most of the time.  The veteran experienced 
trembling and shaking once or twice a month and was easily 
tired and fatigued.  The veteran was diagnosed with PTSD and 
assigned a GAF of 45.  

In an April 2007 VA Compensation and Pension Examination the 
veteran reported that was missing work because he had 
difficulty getting along with his supervisor and coworkers, 
so he retired in 2004.  The veteran was single, never been 
married and lived with his mother.  The veteran reported that 
his PTSD symptoms had begun after his service in Vietnam and 
have become more severe.  The veteran had difficulty sleeping 
because of frequent nightmares, flashbacks and anxiety.  The 
veteran also reported difficulties getting along with people, 
a preference to be alone and that he avoided crowds.  The 
veteran reported hearing voices occasionally since December 
2006.  The veteran did not use alcohol or drugs and did not 
have legal problems.  The veteran had been receiving mental 
health treatment for four years.  

The veteran's speech was goal-oriented and no looseness of 
association.  The veteran was rather quiet and did not 
volunteer a lot of information but responded to questions.  
The veteran was not psychotic during the interview and 
reality testing appeared grossly intact.  The veteran was 
depressed during the interview and he was tearful at times.  
The veteran would not answer whether or not he had thoughts 
of harming himself.  The veteran was casually dressed, his 
hygiene was average and he was neatly groomed.  He was able 
to take care of his activities of daily living without 
assistance.  

The examiner opined that the veteran exhibited severe social 
and occupational impairment as a result of his PTSD symptoms.  
He had major depression secondary to his PTSD.  His PTSD 
resulted in nightmares, flashbacks and anxiety.  His 
depression resulted in low mood and not wanting to be around 
others.  The examiner noted that whether or not the veteran 
would be employable would  be speculation.  The diagnosis was 
PTSD and major depression.  The examiner assigned a GAF of 
51-55. 

Based on a review of the foregoing evidence, the Board finds 
that the veteran's PTSD is productive of symptomatology 
consistent with the criteria associated with a 70 percent 
rating under 38 C.F.R. § 4.130 DC 9411 and the General Rating 
Formula for Mental Disorders.  The medical evidence of record 
reveals that the veteran had occupational and social 
impairment because of his PTSD symptomatology.  He had 
deficiencies in work, as is evidenced by his early retirement 
for not adjusting to his work environment.  Additionally, he 
has had strained personal relationships and cannot be around 
more than 2-3 family members at a time.  The veteran had 
impaired judgment and depressed mood.  He experienced 
suicidal ideation and thoughts of hurting himself and others.  
He had obsessional rituals and was hypervigilant, checking 
locked doors and windows numerous times.  The veteran also 
reported hearing voices and had illogical speech at times.  
The veteran was also depressed which affected his ability to 
function independently.  He had impaired impulse control as 
evidenced by his anger and unprovoked irritability.  The 
veteran also experienced weeks when he would neglect his 
personal hygiene and housework because of his PTSD symptoms.  
Additionally, the veteran avoided stressful situations and 
had difficulty in adapting to stressful circumstances at 
work.  Furthermore, the veteran experienced difficulty in his 
social relationships because of his nightmares and episodes 
of anger.  

The Board also notes that the veteran was assigned a GAF 
score of 50 in August 2002, 45 in May 2005 and 51-55 in April 
2007.  These GAF scores indicate moderate to serious symptoms 
of PTSD including suicidal ideation, obsessional rituals and 
moderate to serious impairment in social and occupational 
functioning.  As the veteran has been assigned GAF scores 
reflecting moderate to serious symptoms and the evidence of 
record, as detailed previously, supports such a score, the 
Board finds that the veteran is entitled to a 70 percent 
rating for PTSD.

The Board also concludes that the evidence of record does not 
support the conclusion that the veteran's PTSD is productive 
of total social or industrial impairment, warranting an 
evaluation of 100 percent.  

There is no evidence that the veteran suffers experiences 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to place; or, memory loss for names of close 
relatives, own occupation, or own name.  Such was simply not 
shown.  The veteran did not have gross impairment in thought 
process or communication.  In August 2002, the veteran had 
normal speech and communication and in April 2007, his speech 
was goal oriented.  The veteran had occasional, not 
persistent, delusions.  He did not have hallucinations.  The 
veteran had thoughts of harming others, but they were also 
not persistent.  The veteran was oriented during the medical 
examinations and did not have severe memory loss.  
Additionally, he did not report or demonstrate grossly 
inappropriate behavior during the medical examinations.  As 
such, the Board finds that the veteran fails to meet the 
criteria for a 100 percent rating for his PTSD under the 
General Rating Formula for Mental Disorders.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.

Lumbar Spine 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis became manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service 
connection because shrapnel wound to his lower back in 
service caused his lumbar spine disability.  Recognition is 
given to the fact that the veteran suffered a superficial 
shell fragment wound to his right arm in service.  There is 
no question on that point.  However, service medical records 
are absent any findings of complaints, treatment, or 
diagnosis of a chronic disability of the low back.  The 
veteran's service discharge examination indicated that his 
spine was normal.  Indeed, osteoarthritis of the spine was 
not diagnosed until 2002, which is over 30 years post 
service.  The veteran even testified at his April 2005 
hearing that he had not sought treatment for back problems 
prior to the early 2000s.  

In sum, there is no in service evidence of chronic low back 
disability in service.  There is also no evidence of the 
diagnosis of degenerative joint disease (arthritis) within 
one year of service discharge.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
lumbar disability and his active service, to include any in-
service accident or injury.  The medical evidence of record 
preponderates against this aspect of the veteran's claims.

At the April 2005 Board hearing, the veteran testified that 
he was hit by shrapnel in Vietnam in the back and leg and his 
back had been bothering him ever since.  The veteran was 
treated by a medic in Vietnam on May 23, 1969 and received a 
Purple Heart for his injuries.  The veteran recalled getting 
hit in the back with shrapnel.  He stated that the shrapnel 
penetrated his back, but did not go completely through the 
skin.  He recalls having a bandage on his back.  The veteran 
stated that his back hurt mostly at night and when he was on 
his feet for long periods of time.  His back interrupted his 
sleep and was aggravated when he experienced nightmares 
because he moved in a jerking motion during sleep.  The 
veteran also reported nightmares about his back injury.  The 
veteran reported numbness and pain when walking on a sloped 
surface.  With prolonged standing, the veteran's back became 
tight and stiff.  The veteran reported not being able to 
recall having treatment for his back immediately after 
service.  Again, he states he initially sought treatment for 
his back approximately 3 years prior to the hearing.  

In a February 2007 VA Compensation and Pension Examination, 
the veteran reported getting hit in the lower back, arms and 
legs with shrapnel in Vietnam.  The veteran stated that he 
experienced problems with his lower back since service and 
there was no history of low back injury after service.  X-
rays revealed degenerative changes in the lumbosacral spine 
with disc space narrowing at L3-L4, L4-L5, L5-S1.  The 
examiner reviewed the claims file, including the service 
medical records, and concluded that there was no indication 
that the veteran injured his lower back in service.  The 
examiner noted the separation examination was negative for 
complaints of the lumbosacral spine.  The examiner opined 
that the veteran's current lower back condition with 
degenerative changes was not likely due to a fragment wound 
sustained in service and there was no evidence that he had a 
lower back injury while in service.  

The Board acknowledges that the veteran served in combat in 
Vietnam.  Under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  

In this case, the veteran's account of his shrapnel injury is 
presumed because it is consistent with the time, place and 
circumstances surrounding his combat service in Vietnam.  
Despite this presumption, the evidence of record lacks 
evidence of a nexus between the veteran's shrapnel wound and 
his lumbar spine disability.  

The Board finds that the evidence of record does not 
establish service connection for a lumbar spine disability 
because there is no evidence of record linking the veteran's 
disability to an injury in service, other than the veteran's 
own statements.  The evidence of record is devoid of any 
objective medical evidence of a lumbar spine disability until 
April 2002, many decades after service.  See Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000) (lapse of time after 
service without treatment weighs heavily against the claim).  
No doctor has ever opined that his lumbar spine disability is 
related to an incident in service.  In fact, the VA examiner 
in February 2007 opined that the veteran's current lower back 
condition with degenerative changes was not likely due to a 
fragment wound sustained in service.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained a shrapnel wound in service which caused his 
current disability; however, the record reflects that he 
lacks the medical expertise necessary to render a medical 
diagnosis or competent opinion regarding the etiology of his 
lumbar spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a lumbar spine 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.


ORDER

A 70 percent rating for PTSD is granted, subject to the 
criteria governing payment of monetary benefits.  

Service connection for a lumbar spine disability is denied. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


